Exhibit 10.1

Execution Copy

FIRST AMENDMENT TO NOTE AND SECURITY AGREEMENTS

This Amendment to Note, dated as of December 22, 2009 (this “Amendment”), is
entered into by and among API TECHNOLOGIES CORP., a Delaware corporation
(“Company”) f/k/a API Nanotronics Corp., ICARUS INVESTMENT CORPORATION, as a
Holder and as Collateral Agent, the holders of the several notes, dated as of
June 23, 2009, issued by Company (each a “Holder” and collectively the
“Holders”) and the subsidiaries of Company party to the Security Agreements.

BACKGROUND

A. The Holders made a loan to Company in an aggregate principal amount of Three
Million Six Hundred Fifty Thousand dollars ($3,650,000) (the “Loan”). The Loan
is evidenced, governed and secured by (i) those certain Secured Convertible
Promissory Notes, each dated as of June 23, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Notes”), by Company
in favor of the respective Holders, (ii) that certain Security Agreement, dated
as of June 23, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “US Security Agreement”), by and among Company, API
Cryptek, Inc., National Hybrid, Inc., Keytronics, Inc., Filtran Inc., Pace
Technology, Inc., API Nanofabrication and Research Corporation, API Electronics
Inc., TM Systems II, Inc., and the Collateral Agent, (iii) that certain General
Security Agreement, dated as of June 23, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Filtran Security
Agreement”), by and between Filtran Limited and Collateral Agent, (iv) that
certain General Security Agreement, dated as of July 7, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Emcon
Security Agreement” and together with the Filtran Security Agreement, the
“Canadian Security Agreements”; the Canadian Security Agreements and the US
Security Agreement collectively constituting the “Security Agreements”; the
Security Agreements and the Notes collectively constituting the “Note
Documents”), by and among Emcon2007 Holdco Inc., Emcon Emanation Control Ltd.
and the Collateral Agent.

B. Company and certain of its subsidiaries are contemplating (i) incurring
additional indebtedness to finance acquisitions or to provide for general
working capital needs and (ii) granting liens on their respective assets to
secure any such additional indebtedness.

C. Company wishes to amend the Notes and Security Agreements to permit the
incurrence of such additional indebtedness and the granting of liens on the
assets of Company and its subsidiaries.

D. Each Holder and the Collateral Agent are willing and have agreed to permit
the incurrence of such additional indebtedness and the granting of such liens.

AGREEMENT

In consideration of the premises and the mutual agreements contained in this
Amendment, the parties agree as follows:

1. Defined Terms. Unless otherwise defined in this Amendment, all capitalized
terms used herein as defined terms shall have the meanings given to them in the
applicable Note Documents.



--------------------------------------------------------------------------------

2. Amendment to Notes. Each Note is hereby amended as follows (such amendments
to be effective as of the date of this Amendment):

(a) Section 8.1 is deleted in its entirety and replaced by the following:

“8.1 Obtain or incur any indebtedness or other monetary obligations that are
senior to or on parity with the Note other than Permitted Senior Debt.”

(b) Section 8.2 is deleted in its entirety and replaced by the following:

“8.2 Allow, suffer or cause to exist any lien, claim, security interest or
encumbrance on the Company’s property or assets other than Permitted Liens (as
defined in the US Security Agreement).”

(c) The following is added as Sections 8.3, 8.4 and 8.5:

“8.3 ‘Permitted Senior Debt’ shall mean any and all debt or other monetary
obligations incurred by the Company or any of its subsidiaries in connection
with (i) any line of credit or other working capital facility or (ii) any
acquisition of the stock or assets of another individual or entity, together
with, in each case, (x) any refinancings thereof and (y) any guarantees thereof
or other contingent obligations relating thereto.

8.4 ‘US Security Agreement’ shall mean that certain Security Agreement, dated as
of June 23, 2009, by and among Collateral Agent and the pledging parties from
time to time party thereto, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

8.5 ‘Canadian Security Agreements’ shall mean each of (a) that certain General
Security Agreement, dated as of June 23, 2009, by and among Collateral Agent and
the pledging parties from time to time party thereto and (b) that certain
General Security Agreement, dated as of July 7, 2009, by and among Collateral
Agent and the pledging parties from time to time party thereto, in each case, as
such agreements may be amended, restated, supplemented (including by entry into
separate security agreements pursuant to the terms thereof) or otherwise
modified from time to time.”

(d) Section 11 is amended by (i) deleting the phrase “a Security Agreement (the
‘Security Agreement’) dated the date hereof among Holder and the Company and the
Subsidiaries” in the first sentence thereof and replacing it with the phrase
“one or more security

 

2



--------------------------------------------------------------------------------

agreements (as amended, restated, supplemented or otherwise modified from time
to time, the ‘Security Agreements’) among the Collateral Agent, the Company
and/or certain subsidiaries of the Company” and (ii) deleting “Security
Agreement” in the second sentence thereof and replacing it with “Security
Agreements”.

3. Amendment to US Security Agreement. The definition of “Permitted Liens” found
in Section 17(c) of the US Security Agreement is amended by (a) deleting the
word “and” immediately preceding the phrase “(xii) leases or subleases granted
to others”, and (b) inserting the following clause immediately after the phrase
“or any interest or title of a lessor under any lease”:

“and (xiii) any liens created or granted in connection with any Permitted Senior
Debt”.

4. Amendment to Canadian Security Agreements. The Canadian Security Agreement is
hereby amended as follows (such amendments to be effective as of the date of
this Amendment):

(a) Section 1.2 is amended by deleting such section in its entirety and
replacing it with the following:

“1.2 Terms Incorporated by Reference – Unless stated otherwise, terms not
defined in this Agreement, but defined in the Act or the Notes and used in this
Agreement shall have the same meanings as in the Act or Notes, as applicable.”

(b) The definition of “Permitted Encumbrances” found in Section 1.1(d) of each
Canadian Security Agreement is amended by (a) deleting the period at the end of
clause (xii) thereof and replacing it with “; and” and (b) inserting the
following clause after clause (xii):

“(xiii) any liens created or granted in connection with any Permitted Senior
Debt.”

5. Agreement among Holders and Collateral Agent. Notwithstanding anything to the
contrary in that certain Intercreditor and Collateral Agency Agreement, dated as
of June 23, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, including by this Amendment, the “Intercreditor Agreement”), the
Holders and Collateral Agent hereby agree that Collateral Agent shall have the
power and authority to enter into, on its own behalf and on behalf of the
Holders, one or more subordination and/or intercreditor agreements (each, as
amended, restated, supplemented or otherwise modified from time to time, a
“Permitted Senior Debt Subordination Agreement”) with the lenders of Permitted
Senior Debt or their agents or representatives, under which the Collateral Agent
may subordinate the liens granted to the Collateral Agent for the benefit of the
Holders to Permitted Liens or Permitted Encumbrances created or granted to
secure Permitted Senior Debt or otherwise and agree to restrict or limit the
rights of the Collateral Agent, on behalf of the Holders, to exercise remedies
under the Notes and Collateral Documents while any such Permitted Senior Debt is
outstanding. Each Holder agrees that, upon request by the Collateral Agent, it
shall execute or acknowledge in writing its

 

3



--------------------------------------------------------------------------------

agreement to be bound by any such Permitted Senior Debt Subordination Agreement.
Upon the Collateral Agent’s entering into any Permitted Senior Debt
Subordination Agreement, each Holder shall be bound by such Permitted Senior
Debt Subordination Agreement as if it were a party thereto, and each Holder
agrees that it shall not, by itself or in cooperation with any other person or
entity, challenge the validity of or seek in any way to avoid the requirements
of any such Permitted Senior Debt Subordination Agreement. The Collateral Agent
shall not be required to take any action requested by one or more Holders
(including “Requisite Lenders” (as defined in the Intercreditor Agreement) or
all Holders) if, in the Collateral Agent’s sole judgment, any such action would
not be permitted under any Permitted Senior Debt Subordination Agreement then in
effect.

6. Additional Covenant. Company hereby agrees that on or before December 31,
2009, it shall issue to each Holder its Pro Rata Share of 250,000 warrants of
the Company with an exercise price equal to the closing price of the Company’s
shares on the OTC Bulletin Board as of the date hereof. If the number of
warrants resulting from such calculation is not a whole number, the number of
warrants shall be rounded down to the nearest whole number. Each Holder’s “Pro
Rata Share” shall be equal to the result, expressed as a percentage, of (a) the
aggregate outstanding principal amount of such Holder’s Note divided by (b) the
aggregate outstanding principal amount of all Notes. The expiration date of the
warrants shall be the maturity date of the Notes. Company and each Holder hereby
agree that noncompliance with this covenant shall constitute an Event of Default
under the Notes.

7. Conditions Precedent. This Amendment shall become effective upon the
execution and delivery of this Amendment by the Holders, Collateral Agent,
Company and the subsidiaries of Company party to a Security Agreement.

8. Counterparts. This Amendment may be signed upon any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Facsimile copies of signature shall be treated as original
signatures for all purposes under this Amendment.

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to choice of law principles of such State.

10. Headings. The headings of the various paragraphs in this Amendment are for
convenience of reference only and shall not be deemed to modify or restrict the
terms or provisions hereof.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

API TECHNOLOGIES CORP. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

API CRYPTEK, INC. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

NATIONAL HYBRID, INC. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

KEYTRONICS, INC. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

FILTRAN INC. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

PACE TECHNOLOGY, INC. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

 

5



--------------------------------------------------------------------------------

API NANOFABRICATION AND RESEARCH CORPORATION By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

API ELECTRONICS INC. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

TM SYSTEMS II, INC. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

FILTRAN LIMITED By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

EMCON2007 HOLDCO INC. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

EMCON EMANATION CONTROL LTD. By:  

/s/ Phillip DeZwirek

Name:  

Phillip DeZwirek

Title:  

 

 

6



--------------------------------------------------------------------------------

ICARUS INVESTMENT CORPORATION,

as Collateral Agent and a Holder

By:  

/s/ Jason DeZwirek

Name:  

Jason DeZwirek

Title:  

 

 

7